Dissenting Opinion by
President Judge Crumlish, Jr. :
I respectfully dissent to that part of the majority opinion which holds that the Commission is empowered to seek a court hearing on the merits of the subpoenas by way of a petition for enforcement.
The issue is whether an administrative agency may create for itself enforcement procedures that are not specifically provided by statute.
The Crime Commission is asking this Court to rewrite the 1978 legislation and return to past enforcement procedures. A change of language in a statute indicates a change of legislative intent. Masland v. Bachman, 473 Pa. 280, 289, 374 A.2d 517, 521 (1977). It is too sweeping for us to hold that the enforcement procedure found in Section 7 of the Pennsylvania Crime Commission Act is severable from the power to issue subpoenas in Section 4(7) of the Act. These two sections must be read together, and this Court should not rely on the Administrative Code for the method of enforcement which is granted generally to administrative agencies.
The Commission concedes that the Act is unconstitutional in not satisfying due process requirements because it fails to provide an intermediate court hearing on the substance of the subpoenas. To declare the Act unconstitutional does not permit the Commission *244to return to rejected enforcement procedures. These issues are uniquely reserved for our legislature. It is the legislature that should make basic decisions whether to alter the statute, not the Commission.
■ This Court may not, under its powers of construction, supply omissions to the express language of a statute especially where it appears that the matter may have been intentionally omitted. Commonwealth ex rel. Cartwright v. Cartwright, 350 Pa. 638, 645, 40 A.2d 30, 33 (1944).
The Crime Commission cannot create for itself a power which was not bestowed upon it. Because this is a flagrant attempt by an administrative agency to circumvent legislative intent, I would grant the Corporations’ preliminary objections in the nature of a demurrer.